      Case 6:20-cv-00023-DLC-JTJ Document 30 Filed 11/04/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

 AMBER J. WILLIAMS,                               CV 20-00023-H-DLC-JTJ

              Plaintiff,

       vs.                                                  ORDER

CANDICE OSTERMAN, et al.,

              Defendants.


      Defendant Kids Behavioral Health of Montana d/b/a Acadia Montana

(“Acadia”) has filed an unopposed motion to add Defendant Heather C. to the list

of unserved Defendants set forth in the Court’s November 2, 2020 Order (Doc. 28)

because Defendant Heather C. has not been served and Acadia has not waived

service of summons on her behalf. The motion will be granted.

      The Court notes that Defendant Karen Galvin is listed as a Defendant on the

docket but there are no allegations against Ms. Galvin in Plaintiff’s Complaint.

Accordingly, Plaintiff must also show cause why Ms. Galvin should not be

recommended for dismissal.

      Based upon the foregoing, the Court issues the following:

                                     ORDER

      1. Acadia’s Unopposed Motion to Add Heather C. to Order Listing

Unserved Defendants (Doc. 29) is GRANTED.
                                         1
      Case 6:20-cv-00023-DLC-JTJ Document 30 Filed 11/04/20 Page 2 of 2



      2. On or before November 16, 2020 Plaintiff must request service of process

by the United States Marshal, provide proof of service, or show good cause for the

failure to serve Defendants Candice Osterman, Emily McVey, Jake Westerhold,

AYA Youth Dynamics Group Home and their staff members Chris and Kevin,

Probation Officer Deanna Lougee, and Heather C.

      3. On or before November 16, 2020, Plaintiff must show cause why

Defendant Karen Galvin should not be recommended for dismissal.

      DATED this 4th day of November, 2020.




                                        2
